internal_revenue_service number release date index number --------------------------------------- --------------------------- --------------------------- ------------------------------------------------------------- -------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl br2 plr-128252-07 date march ---------------------------------- ---------------------------------------- ----------------------------------------------- ----------------------------------------------------- legend taxpayer ----------------------------------------------------------- corporation a ------------------------------------------------------------ corporation c partnership b ------------------------------------------------------------ industry m country a country b year year x percent y percent dear -------------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting a ruling as to the federal_income_tax consequences of a sale of government-allocated emissions allowances the ruling ------------------------------------ --------- ----------- --------- --------- ------- ------- plr-128252-07 contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination the information submitted in the request is substantially as set forth below facts taxpayer indirectly owns through a chain of foreign subsidiaries approximately x percent of the vote and value of corporation a the remaining interest is owned by parties unrelated to taxpayer corporation a which is organized in country a engages in industry m in country a taxpayer indirectly owns percent of the vote and value of partnership b a country b entity that is treated as a controlled_foreign_partnership under internal_revenue_code code sec_6038 partnership b is y percent directly owned by corporation c a controlled_foreign_corporation cfc of taxpayer organized in country a the remaining interest of partnership b is directly owned by a domestic subsidiary_corporation of taxpayer partnership b engages in industry m as well as other industries in country b both country a and country b are member states in the european union e u the e u has developed the emissions trading scheme ets to regulate the emissions of carbon dioxide co2 or its equivalent within certain industries including industry m beginning on date the e u ets will be expanded to include regulation of other greenhouse gases corporation a and partnership b are subject_to the provisions of the ets under the ets member states are permitted to emit specified amounts measured in units of the regulated greenhouse gases the emissions capacity of each member state is represented by an allocation of allowances to that member state each member state is required to prepare a plan for distributing its allocation of allowances among all businesses in the regulated industries that operate within its borders corporation a and partnership b received co2 allowances from country a and country b respectively in year and year a business must surrender its allocated allowances for any year to the relevant authority in amounts equal to its emissions for the year to the extent the measured emissions of a business exceed its allowances a fine is imposed however to the extent a business has excess allowances it may sell any surplus to another person corporation a and partnership b had surplus allowances in year and year which were sold to unrelated purchasers plr-128252-07 taxpayer represents that co2 allowances are traded over the counter and on exchanges such as the european climate exchange the european energy exchange and nordpool ruling requested gain from the sale of surplus co2 allowances by corporation a and partnership b does not constitute foreign_personal_holding_company_income fphci within the meaning of code sec_954 law code sec_951 requires a united_states_shareholder of a cfc to include in gross_income its pro_rata share of the cfc’s subpart_f_income for the taxable_year code sec_951 defines the term united_states_shareholder to mean any united_states_person as defined in code sec_957 who owns within the meaning of code sec_958 percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation code sec_957 defines a cfc to mean any foreign_corporation if more than percent of the total combined voting power of all classes of its stock or more than percent of the total value of its stock is owned by united_states_shareholders on any day during the taxable_year of such foreign_corporation code sec_952 defines subpart_f_income to include among other things foreign_base_company_income sec_1_952-1 provides that a cfc’s distributive_share of any item_of_income of a partnership is income that falls within a category of subpart_f_income as defined in code sec_952 to the extent the item_of_income would have been income in such category if received by the controlled_foreign_corporation directly code sec_954 defines four categories of foreign_base_company_income including fphci code sec_954 provides in part that fphci includes the excess of gains over losses from transactions in any commodity sec_1_954-2 defines the term commodity for purposes of this section to include tangible_personal_property of a kind that is actively_traded or with respect to which contractual interests are actively_traded plr-128252-07 code sec_954 provides that fphci includes the excess of gains over losses from the sale of property which does not give rise to any income sec_1_954-2 provides that property that does not give rise to income includes all rights and interests in property whether or not a capital_asset including for example forwards futures and options sec_1_954-2 provides that property that does not give rise to income excludes intangible_property as defined in code sec_936 to the extent used or held for use in the cfc’s trade_or_business sec_1_954-2 provides special rules for calculating fphci applicable to distributive shares of partnership income sec_1_954-2 provides that the exclusion provided by sec_1_954-2 shall apply only if such exception would have applied to exclude the income from fphci if the cfc had earned the income directly determined by taking into account only the activities of and property owned by the partnership and not the separate activities or property of the cfc or any other person code sec_936 and vi include in the definition of intangible_property any franchise license or contract or any similar item which has substantial value independent of the services of any individual sec_1_954-2 provides coordination rules for overlapping categories under the fphci provisions under those rules gain_or_loss from commodities transactions under code sec_954 take priority over gain_or_loss from certain property transactions under code sec_954 analysis for federal_income_tax purposes corporation a is a cfc and taxpayer is a u s shareholder of corporation a thus taxpayer must include in gross_income its pro_rata share of corporation a’s subpart_f_income for the taxable_year pursuant to sec_1_952-1 for purposes of characterizing corporation c’s distributive_share of income from partnership b the distributive_share is treated as income that falls within a category of subpart_f_income to the extent the income would have been income in such category if corporation c had received the income itself taxpayer argues that co2 allowances should be viewed as commodities for purposes of code sec_954 the service is currently studying this question but solely for purposes of this letter_ruling believes it is appropriate at this point to analyze the co2 allowances as property that does not give rise to income within the meaning of code sec_954 no inference is intended as to whether co2 allowances are plr-128252-07 properly considered commodities for purposes of code sec_954 or any other section of the code taxpayer also argues that the allowances are property that does not give rise to income within the meaning of code sec_954 therefore in the absence of an exception gain from the sale of allowances should be considered subpart_f_income includible in the gross_income of taxpayer sec_1_954-2 provides that intangible_property as defined in code sec_936 is excluded from fphci to the extent used or held for use in the cfc’s trade_or_business under sec_1_954-2 the exception provided by sec_1_954-2 is applied to cfc partners by taking into account only the activities of the partnership code sec_936 defines intangible_property to include a franchise license or contract or similar item that has substantial value independent of the services of any individual in this case possession of co2 allowances is necessary to operate in industry m emissions units per member state are decided by a governing authority and reflected in an allocation of allowances to that member state the allowances are distributed by each member state to businesses operating in the regulated industries within its borders because each allowance permits the holder to engage in a business activity otherwise unlawful without penalty the allocation of an allowance by a member state is the granting of an intangible_property right to each business to emit co2 to a set limit the value of the allowance is independent of the performance of services by any individual thus for purposes of code sec_954 the allowances are intangible_property within the meaning of code sec_936 however to qualify for the exclusion of sec_1_954-1 the intangible_property of corporation a and partnership b must be used or held for use in corporation a and partnership b’s trade_or_business based on the facts presented corporation a and partnership b held the co2 allowances to offset emissions resulting from the operation of their businesses in industry m thus corporation a and partnership b held the emissions allowances for use in their trade_or_business therefore the allowances are intangible_property held for use in a trade_or_business within the meaning of sec_1_954-2 and gain from their sale is properly excluded from the definition of fphci found in code sec_954 by corporation a and corporation c ruling plr-128252-07 gain from the sale of surplus co2 allowances by corporation a and partnership b does not constitute foreign_personal_holding_company_income fphci within the meaning of code sec_954 to corporation a or corporation c this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s representative sincerely phyllis e marcus chief branch international
